Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments/remarks filed 09/02/2021. It is noted the current patent application was filed 07/24/2018; is a national stage entry of PCT/US2016/030166, International Filing Date: 04/29/2016. Claims 1-15 are pending. Claim(s) 1-4, 7-12 and 15 have been amended. Claim(s) 5-6 and 13-14 were original. Claim(s) 1, 8 and 13 are independent.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                







  Reason for Allowance
Claims 1-15 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Zhou et al., (“US 20150278414 A1” filed 04/23/2015 [hereinafter “Zhou”], describing anisotropic linear material model is used and the linear elasticity equations applied to model object behavior for the purposes of determining weak spots and worst-case force distribution. This model is adequate for some materials used in 3D printing, but nonlinear models may be necessary for others, as discussed in greater detail hereinafter…In Para(s) 128 and 132, further mentions converted to stresses using a standard linear elasticity model…such as the density matrix calculation by Young’s modulus for different 3D printing materials, wherein the models printed in nylon are known to withstand a large range of deformations. …. the stress vs strain curve for 18 nylon samples. Half of them are 1.5 mm thick, and the other half are 2 mm. For each thickness group, sets of 3 samples were printed along each of X, Y and Z directions. From the results, it was observed that nylon samples typically have a very large elastic deformation range before entering the plastic stage. We also note a moderate but obviously present degree of anisotropy (the Young's modulus for X is 0.80 Gap with 0.13 Gap deviation, for Y is 1.02 Gap with 0.18 Gap deviation, and for Z is 0.98 Gap with 0.12 Gap deviation). (See FIG. 25(a)-25(b))… Para(s) 3, 8, 63-66, 75). However Zhou fails to show, “method for density rank matrix normalization for three-dimensional printing...converting, by a processor, according to the normalization specification, each of the rank values to a corresponding threshold value to generate a density threshold matrix by specifying higher and lower rank clipping values, and in response to a determination that a rank value of the rank values is greater than the lower rank clipping value and less than the higher clipping value, specifying the corresponding threshold value according to a function...” as amended  and supported in the current specification(s)  in paragraph(s) 49-53 see also figures 5-11- See also the remarks filed 09/02/2021 pages 8-11.

Baker et al., (“US 20190210052 A1” –Continuation of 14/788,609 filed 06/30/2015 [hereinafter “Baker”], describing a 3D printing method where the printer control data can take many forms depending on the "recipe" information describing desired dimensions (e.g., including thickness) for the desired layer for each product… as a cached template for use in processing each substrate; as positional or alignment error is detected for each new substrate, the template is retrieved and modified as appropriate in rendering the final printer control data (that is, the nozzle firing decisions, raster sweeps, and related timing, as appropriate)… (See Para(s) 62-63, 68, 89, 7, 155 and 159). However Baker fails to show, “method for density rank matrix normalization for three-dimensional printing...converting, by a processor, according to the normalization specification, each of the rank values to a corresponding threshold value to generate a density threshold matrix by specifying higher and lower rank clipping values, and in response to a determination that a rank value of the rank values is greater than the lower rank clipping value and less than the higher clipping value, specifying the corresponding threshold value according to a function...” as amended  and supported in the current specification(s) in paragraph(s) 49-53 see also figures 5-11- See also the remarks filed 09/02/2021 pages 8-11.

Wadley et al., (“US 20160208476 A1” –filed 08/27/2014 [hereinafter “Wadley”], describing 3D printed, formed through a sintering process, or any other method of manufacturing that is sufficient to produce first members of sufficient strength and with correct dimensional properties. The choice of manufacturing method may depend on such factors as the type of material being used, desired method of joining components, or the required physical properties of the final part, including, but not limited to, dimensional accuracy, strength, and weight... (See Para(s) 83, 87, 94 and 107). However Wadley fails to show, “method for density rank matrix normalization for three-dimensional printing...converting, by a processor, according to the normalization specification, each of the rank values to a corresponding threshold value to generate a density threshold matrix by specifying higher and lower rank clipping values, and in response to a determination that a rank value of the rank values is greater than the lower rank clipping value and less than the higher clipping value, specifying the corresponding threshold value according to a function...” as amended  and supported in the current specification(s) in paragraph(s) 49-53 see also figures 5-11- See also the remarks filed 09/02/2021 pages 8-11.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all method for density rank matrix normalization for three-dimensional printing...converting, by a processor, according to the normalization specification, each of the rank values to a corresponding threshold value to generate a density threshold matrix by specifying higher and lower rank clipping values, and in response to a determination that a rank value of the rank values is greater than the lower rank clipping value and less than the higher clipping value, specifying the corresponding threshold value according to a function...” as amended  and supported in the current specification(s) in paragraph(s) 49-53 see also figures 5-11- See also the remarks filed 09/02/2021 pages 8-11.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/Primary Examiner, Art Unit 2177